Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.24BM

 

 

ONE HUNDRED SIXTEENTH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This One Hundred Sixteenth Amendment (the “Amendment”) is made by and between
CSG Systems, Inc. (“CSG”), and Charter Communications Holding Company, LLC, as
successor in interest to Time Warner Cable Inc. (“Customer”).  CSG and Customer
entered into a certain CSG Master Subscriber Management System Agreement
executed March 13, 2003 (CSG document no. 1926320), and effective as of April 1,
2003, as amended (the “Agreement”), and now desire to further amend the
Agreement in accordance with the terms and conditions set forth in this
Amendment.  If the terms and conditions set forth in this Amendment shall be in
conflict with the Agreement, the terms and conditions of this Amendment shall
control.  Any terms in initial capital letters or all capital letters used as a
defined term but not defined in this Amendment, shall have the meaning set forth
in the Agreement.  Upon execution of this Amendment by the parties, any
subsequent reference to the Agreement between the parties shall mean the
Agreement as amended by this Amendment.  Except as amended by this Amendment,
the terms and conditions set forth in the Agreement shall continue in full force
and effect according to their terms.

 

 

Whereas, pursuant to the Agreement, as more particularly described in that
certain One Hundred Eighth Amendment to the Agreement, effective as of July 19,
2016 (CSG document no. 4111838) (the “108th Amendment”), and extended pursuant
to that certain One Hundred Fourteenth Amendment effective as of January 17,
2017 (CSG document no. 4114078) (the “114th Amendment”) and further extended
pursuant to that certain One Hundred Fifteenth Amendment effective as of
February 14, 2017 (CSG document no. 4114929), (the “115th Amendment” and,
together with the 108th Amendment and the 114th Amendment, the “Amendments”),
CSG and Customer agreed that the Connected Subscribers in the Charter Agreement
(as defined in the Amendments) will be used for the purpose of determining the
total number of Connected Subscribers, combined, under this Agreement and the
Charter Agreement, for the limited purposes described therein for the period
from ****** *, ****, through February 28, 2017 (the “******** *********
********** Period”); and

 

Whereas, as a result of discussions between the parties, the parties agree to
amend the terms of the ******** ********* ********** Period.

 

Now, therefore, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficient of which is hereby acknowledged, CSG and Customer agree to the
following as of the Effective Date.

 

1.    Upon execution of this Amendment and pursuant to the terms and conditions
of the Agreement, which includes the Amendments, CSG and Customer agree that the
******** ********* ********** Period shall be amended such that the ********
********* ********** Period shall commence as of ****** *, ****, and shall
continue through March 31, 2017 (the “Amended ******** ********* **********
Period”).

 

 

[Signature Page Follows]

 

 

 

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

THIS AMENDMENT is executed as of the day and year last signed below (the
“Effective Date").

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Name:  Mike Ciszek

 

Name:  Gregory L. Cannon

 

Title:  SVP, Billing Strat & Opns

 

Title:  SVP, Secretary & General Counsel

 

Date:  3-7-17

 

Date:  3/8/17

 